             Case 3:18-cv-00298 Document 1 Filed 10/09/18 Page 1 of 14



                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION


E.R., a minor, and OLGA ALCANTARA,
as her next friend and on her own behalf,                       Case No.

               Plaintiffs,                                      Hon.

       vs.

MARCO JASSO #1888;
JOSE RIVAS #2985;
RICARDO VILLAGRAN #2882;
and JANE DOE;

               Defendants.

______________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

       NOW COMES Plaintiffs, E.R., a minor, and OLGA ALCANTARA, as her next friend and

on her own behalf, by and through her attorneys, complaining of Defendants, and respectfully

alleges as follows:

                                 JURISDICTION AND VENUE

        1.     This is a civil rights action in which the Plaintiff seeks relief for the violation of her

rights secured by 42 U.S.C. § 1983 and the Fourth and Fourteenth Amendments.

        2.     Jurisdiction of this Court is found upon 28 U.S.C. § 1331.

        3.     The events that give rise to this lawsuit took place on the 800 block of Pueblo Street

El Paso, Texas.

        4.     Venue is appropriate in the Western District of Texas pursuant to 28 U.S.C §

1391(b) since the individual Defendant Officers are employees of El Paso County and the acts




                                                   1
               Case 3:18-cv-00298 Document 1 Filed 10/09/18 Page 2 of 14



providing the legal basis for this complaint occurred in the City of El Paso, County of El Paso,

State of Texas.

                                               PARTIES

         5.       Plaintiff, OLGA ALCANTARA (“Plaintiff”), the parent and guardian of E.R., is a

law-abiding citizen of the United States and a resident of the City of El Paso, County of El Paso,

State of Texas.

         6.       Plaintiff, E.R. (“E.R.”), a minor, is an eighteen-year-old law-abiding citizen of the

United States and a resident of the City of El Paso, County of El Paso, State of Texas. E.R. was

sixteen years old at the time of the incident described herein.

         7.       Defendant, MARCO JASSO (“Sergeant Jasso”) is employed by the City of El Paso

as a sergeant and supervisory police officer in the El Paso Police Department, and was acting under

the color of state law.

         8.       Defendant, JOSE RIVAS (“Rivas”) is employed by the City of El Paso as a police

officer in the El Paso Police Department, and was acting under the color of state law.

         9.       Defendant, RICARDO VILLAGRAN (“Villagran”) is employed by the City of El

Paso as a supervisory police officer in the El Paso Police Department, and was acting under the

color of state law.

         10.      Defendant, JANE DOE, (“Doe”) is employed by the City of El Paso as a police

officer in the El Paso Police Department, and was acting under the color of state law.

         11.      The individual Defendants, Jasso, Rivas, Villagran, and Doe, whenever referred to

collectively, will be referred to as the individually named “Defendant Officers”.




                                                    2
              Case 3:18-cv-00298 Document 1 Filed 10/09/18 Page 3 of 14



        12.    Defendants, Officer Villagran and Officer Jasso, stated to Plaintiff that they were

supervisory level police officers and will be treated herein as supervisory officials acting in their

supervisory capacity and under the color of law.

        13.    On or about November 26, 2016 at the time of the events alleged in this Complaint,

all the individually named Defendants Officers were at all times each acting in their individual

capacities, within the course and scope of their employment as police officers and/or agents

employed by the City of El Paso and under the color of law.

                                    FACTUAL BACKGROUND

        14.    On November 26, 2016, E.R. was walking near her home on the 800 block of

Pueblo Street in El Paso, Texas.

        15.    While she was walking, Officer Rivas approached her for no identifiable reason

and asked for her identification.

        16.    E.R. responded that she wanted her mother present before proceeding further.

        17.    Officer Rivas immediately knocked E.R.’s phone out of her hands, kicked her in

the left shin, grabbed her by her hair and forcefully threw her to the ground. He proceeded to put

his knee into her chest and elbow her in the face.

        18.    E.R., a minor female, did not display any illegal, threatening, aggressive or

noncompliant behavior and was not a threat to Defendant Officers safety by any means

whatsoever.

        19.    E.R. asked why she was being arrested and Officer Rivas did not answer her

question.

        20.    Officer Rivas handcuffed E.R. and placed her in the back of his police car.




                                                   3
              Case 3:18-cv-00298 Document 1 Filed 10/09/18 Page 4 of 14



        21.    While handcuffed and in the car, a female officer then invasively searched E.R.’s

undergarments and removed her house key from inside of her bra.

        22.    The female officer gave the key to Officer Rivas.

        23.    E.R. was detained in the police car for over an hour.

        24.    No lawful basis existed for Officer Rivas to arrest and/or detain E.R.

        25.    The unlawful arrest and detainment of E.R. was done in blatant violation of the

Fourth Amendment.

        26.    No lawful basis existed for the officers to search E.R.’s person and/or

undergarments.

        27.    The unlawful search and seizure of E.R. was done in blatant violation of the Fourth

Amendment.

        28.    One of the two police car’s present at the scene left while E.R. was still detained.

        29.    The second police car drove to E.R.’s home with the key they found in her bra.

        30.    Sergeant Marco and Officer Villagran were in the police car that left the scene and

arrived at E.R.’s home.

        31.    Ms. Alcantara, E.R.’s mother, was in the shower when the officers arrived.

        32.    The officers used the key they took from E.R. to enter the back door of Ms.

Alcantara’s home while she showered.

        33.    Ms. Alcantara was confronted by the officers when she exited the shower.

        34.    Ms. Alcantara asked for their supervisor and the officers responded that they were

the supervisors.

        35.    Sergeant Marco and Officer Villagran unlawfully entered and searched the home

without permission, a warrant, or probable cause.



                                                 4
              Case 3:18-cv-00298 Document 1 Filed 10/09/18 Page 5 of 14



        36.    Ms. Alcantara then left her home and went to the scene where her daughter was

detained.

        37.    Despite being told by a supervisory officer that her daughter was not arrested, E.R.

was still detained and/or arrested when Ms. Alcantara arrived at the scene.

        38.    Ms. Alcantara provided E.R.’s personal information to the officers and called an

ambulance.

        39.    E.R. was taken by ambulance to the University Medical of El Paso at 4815 Alameda

Avenue, El Paso, Texas 79905, where she received treatment for the injuries sustained from the

unwarranted force used by Officer Rivas.

        40.    E.R. sustained injuries to her knees, wrists and cheek from the unnecessarily

aggressive and forceful handling from Officer Rivas.

                                        COUNT I
                     VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
                          (Fourth Amendment - Unlawful Stop / Arrest)

                                (Against Defendants Rivas and Villagran)

        41.    Plaintiffs incorporates herein all the prior allegations.

        42.    The Fourth Amendment requires police officers to possess sufficient reasonable

suspicion before stopping an individual to investigate criminal activity.

        43.    The Fourth Amendment requires police officers to possess sufficient probable

cause before placing a criminal suspect under arrest.

        44.    At all times relevant, E.R. had a clearly established right to liberty, including her

right to personal safety and bodily integrity, as well as protection from unlawful stops and

interrogations, unlawful seizure, unnecessary force, unreasonable force pursuant to the Fourth

Amendment to the United States Constitution.



                                                  5
                Case 3:18-cv-00298 Document 1 Filed 10/09/18 Page 6 of 14



          45.    At all times relevant, as police officers acting under color of law, Defendant

Officers were required to obey the laws of the United States.

          46.    Defendant    Officers    intentionally,   knowingly,    maliciously,    recklessly,

unreasonably, and/or gross negligently stopped, detained, handcuffed, and/or arrested E.R. without

a warrant or any lawful basis.

          47.    E.R., a minor, was handcuffed and detained by Defendant Officers for requesting

her mother’s presence before submitting to random questioning on the street.

          48.    After being handcuffed, E.R. was escorted inside the police car, was not free to

leave and was therefore arrested and/or detained.

          49.    E.R.’s arrest was based on Defendant Officers’ knowing, deliberate, and reckless

disregard for the truth as the Defendant Officers had no knowledge of any fact or circumstance

which would lead a reasonable person to believe that E.R. committed any offense, whatsoever.

          50.    Defendant Officers intentionally arrested E.R. and/or had her arrested with the

intention of confining her within the fixed boundaries of the police car, and kept her confined in

their custody for over an hour before releasing her without charging her with a crime. Additionally,

Defendants conduct in arresting and confining E.R. deprived her of her liberty without her consent,

reasonable suspicion, probable cause, legal justification, just cause, or any other legally valid

reason.

          51.    All the aforementioned acts deprived E.R. of the rights, privileges and immunities

guaranteed to citizens of the United States by the Fourth and Fourteenth Amendments to the

Constitution of the United States of America, and in violation of 42 U.S.C. § 1983.




                                                  6
              Case 3:18-cv-00298 Document 1 Filed 10/09/18 Page 7 of 14



        52.    The acts complained of were carried out by the aforementioned individual

Defendant Officers in their capacities as police officers, with the entire actual and/or apparent

authority attendant thereto.

        53.    Defendants Officers’ actions constituted an unlawful arrest and/or detainment of

E.R.

        54.    As a proximate result of the illegal and unconstitutional acts of the Defendants,

E.R. was harmed and suffered damages for her physical, mental, and emotional injuries and pain,

mental anguish, humiliation, and embarrassment.

                                        COUNT II
                     VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
                            (Fourth Amendment – Excessive Force)

                                        (Against Defendant Rivas)

        55.    Plaintiffs incorporates herein all the prior allegations.

        56.    E.R. suffered injuries as described herein as a direct result of the excessive and

unnecessary force used by Defendant Rivas.

        57.    As discussed herein, Defendant Rivas kicked E.R. in the left shin, grabbed her by

her hair and forcefully threw her to the ground. He proceeded to put his knee into her chest and

elbow her in the face.

        58.    The above-described physical attack on E.R. was without legal justification.

        59.    The force used was objectively unreasonable and not proportional as E.R., a 16-

year old female, did not display any criminal, threatening, or aggressive behavior whatsoever to

necessitate the use of any force.

        60.    At all times relevant, E.R. had a clearly established right to liberty protected in the

substantive component of the Due Process Clause of the Fourteenth Amendment to the United



                                                  7
                Case 3:18-cv-00298 Document 1 Filed 10/09/18 Page 8 of 14



States Constitution, including her right to personal safety and bodily integrity, as well as protection

from unlawful seizure, unnecessary force, unreasonable force, and excessive force pursuant to the

Fourth Amendment to the United States Constitution.

          61.    At all times relevant, as police officers acting under color of law, Defendant Rivas

was required to obey the laws identified under the Fourth and Fourteenth Amendments of the

United States.

          62.    In violation of E.R.’s clearly established constitutionally-protected right to be free

from punishment and deprivation of life and liberty without due process of law under the Fourth

and Fourteenth Amendments to the United States Constitution, Defendant Rivas employed

unnecessary, unreasonable, and excessive force against E.R., thereby inflicting personal injuries

upon her.

          63.    All the aforementioned acts deprived E.R. of the rights, privileges and immunities

guaranteed to citizens of the United States by the Fourth and Fourteenth Amendments to the

Constitution of the United States of America, and in violation of 42 U.S.C. § 1983.

          64.    The acts complained of were carried out by the Defendant Rivas in his capacity as

police officer, with the entire actual and/or apparent authority attendant thereto.

          65.    Defendant Rivas’ actions constituted excessive force in the arrest and/or detainment

of E.R.

          66.    As a proximate result of the illegal and unconstitutional acts of the Defendants,

E.R. was harmed and suffered damages for her physical, mental, emotional injury and pain, mental

anguish, humiliation, and embarrassment.

                                         COUNT III
                      VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
                             (Fourth Amendment - Unlawful Search)



                                                   8
               Case 3:18-cv-00298 Document 1 Filed 10/09/18 Page 9 of 14



                                       (Against Defendant Jane Doe)

         67.    Plaintiffs incorporates herein all the prior allegations.

         68.    The Fourth Amendment requires police officers to possess sufficient probable

cause or reasonable suspicion before searching a criminal suspect.

         69.    Defendant     Doe    intentionally,    knowingly,    and    maliciously,   recklessly,

unreasonably, and/or gross negligently searched E.R.’s person without a warrant or any lawful

basis.

         70.    Defendant Doe exceeded the bounds of a pat down based on reasonable suspicion

of criminal activity when she removed a key from inside of E.R.’s bra without any lawful basis.

         71.    Defendant Doe searched Plaintiff’s person in violation of the Plaintiff’s Fourth

Amendment rights.

         72.    At all times relevant, E.R. had a clearly established right to liberty, including

unlawful search pursuant to the Fourth Amendment to the United States Constitution.

         73.    At all times relevant, as a police officer acting under color of law, Defendant Doe

was required to obey the laws of the United States.

         74.    The acts complained of were carried out by Defendant Doe in her capacity as a

police officer, with the entire actual and/or apparent authority attendant thereto.

         75.    In violation of E.R.’s clearly established constitutionally-protected right to be free

unreasonable search and seizure without due process of law under the Fourth Amendments to the

United States Constitution, Defendant Doe unlawfully searched E.R.’s undergarments.

         76.    As a proximate result of the illegal and unconstitutional acts of the Defendant, E.R.

was harmed and suffered damages for her mental, emotional injury and pain, mental anguish,

humiliation, and embarrassment.



                                                   9
               Case 3:18-cv-00298 Document 1 Filed 10/09/18 Page 10 of 14



                                          COUNT IV
                        VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
                            (Fourth Amendment - Unlawful Seizure of Key)

                                        (Against Defendant Jane Doe)

         77.     Plaintiff incorporates herein all the prior allegations.

         78.     The Fourth Amendment requires police officers to possess sufficient probable

cause before seizing the property of a criminal suspect.

         79.     Defendant intentionally, knowingly, and maliciously, recklessly, unreasonably,

and/or gross negligently seized E.R.’s key without a warrant or any lawful basis.

         80.     At all times relevant, E.R. had a clearly established right to liberty, including

unlawful seizure pursuant to the Fourth Amendment to the United States Constitution.

         81.     At all times relevant, as police officers acting under color of law, Defendant was

required to obey the laws of the United States.

         82.     The acts complained of were carried out by Defendant in her capacity as a police

officer, with the entire actual and/or apparent authority attendant thereto.

         83.     In violation of Plaintiff’s clearly established constitutionally-protected right to be

free from punishment and deprivation of life, liberty, and property without due process of law

under the Fourth Amendments to the United States Constitution, Defendant unlawfully seized

Plaintiff’s property.

         84.     As a proximate result of the illegal and unconstitutional acts of the Defendant,

Plaintiff was harmed and suffered damages for her mental, emotional injury and pain, mental

anguish, humiliation, and embarrassment.

                                           COUNT V
                        VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
                            (Fourth Amendment – Unlawful Entry / Search)



                                                   10
              Case 3:18-cv-00298 Document 1 Filed 10/09/18 Page 11 of 14



                                 (Against Defendants Jasso and Villagran)

        85.     Plaintiffs incorporates herein all the prior allegations.

        86.     The Fourth Amendment requires police officers to possess a warrant supported by

sufficient probable cause, emergency circumstances, or consent, to enter a private residence.

        87.     Defendant Officers intentionally, knowingly, and maliciously, recklessly,

unreasonably, and/or gross negligently entered and searched Plaintiff’s home without a warrant,

probable cause, emergency circumstances, consent or any other legally valid reason.

        88.     Defendant Officers entered and searched Plaintiff’s home in violation of Plaintiff’s

Fourth Amendment rights.

        89.     At all times relevant, Plaintiff had a clearly established right to liberty, including

unlawful entry and search of a private home pursuant to the Fourth Amendment to the United

States Constitution.

        90.     At all times relevant, as a police officer acting under color of law, Defendant

Officers were required to obey the laws of the United States.

        91.     The acts complained of were carried out by Defendant Officers in their capacity as

police officers, with the entire actual and/or apparent authority attendant thereto.

        92.     In violation of Plaintiff’s clearly established constitutionally-protected right to be

free unreasonable search and seizure without due process of law under the Fourth Amendment to

the United States Constitution, Defendant Officers unlawfully entered and searched Plaintiff’s

home.

        93.     As a proximate result of the illegal and unconstitutional acts of the Defendants,

Plaintiff was harmed and suffered damages for her mental, emotional injury and pain, mental

anguish, humiliation, and embarrassment.



                                                  11
              Case 3:18-cv-00298 Document 1 Filed 10/09/18 Page 12 of 14



                                          COUNT VI
                       VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
                            (Fourth Amendment – Supervisory Liability)

                                  (Against Defendants Jasso and Villagran)

        94.      Plaintiffs incorporate herein all prior allegations.

        95.      A supervisory official is liable under 42 U.S.C. § 1983 if he affirmatively

participates in the alleged violations or implements unconstitutional policies that result in

constitutional violations.

        96.      At all times relevant, Plaintiffs had a clearly established right to liberty, including

unlawful seizure, unlawful arrest and/or detainment, unlawful entry and search of private residence

pursuant to the Fourth Amendment of the United States Constitution.

        97.      At all times relevant, Defendant Officers were acting under the color of law in their

actions and omissions and, per their own admissions, were acting as supervisory officers with the

entire actual and/or apparent authority attendant thereto.

        98.      Defendant Villagran affirmatively participated in the unlawful stop, detainment and

arrest of E.R.

        99.      Both Defendant Officers affirmatively participated in the unlawful entry and

search of Plaintiff’s home.

        100. The acts complained of were carried out by Defendant Officers in their capacity as

supervising police officers, all under the supervision of the ranking officers of said department.

        101. In violation of E.R.’s clearly established constitutionally-protected right to be free

from unreasonable searches and seizures without due process of law under the Fourth Amendment

to the United States Constitution, Defendant Villagran unlawfully arrested and/or detained E.R.




                                                   12
            Case 3:18-cv-00298 Document 1 Filed 10/09/18 Page 13 of 14



        102. In violation of Plaintiff’s clearly established constitutionally-protected right to be

free from unreasonable searches without due process of the law under the Fourth Amendment to

the United States Constitution, Defendant Officers unlawfully entered and searched Plaintiff’s

private residence.

        103. As a proximate result of the illegal and unconstitutional acts of the Defendants,

Plaintiffs were harmed and suffered damages for their physical, mental, emotional injuries and

pain, mental anguish, humiliation, and embarrassment.


                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, E.R., a minor, and OLGA ALCANTARA, as her next friend

and on her own behalf, demand judgment and prays for the following relief, jointly and severally,

against all Defendants:

               a.      Full and fair compensatory damages in an amount to be determined by a

                       jury;

               b.      Punitive damages in an amount to be determined by a jury;

               c.      Reasonable attorney’s fees and costs of this action; and

               d.      Any such other relief as appears just and proper.

                                         JURY DEMAND

Plaintiff hereby demands a trial by jury of all triable issues, per Fed. R. Civ. P. 38(b).

                                               Respectfully Submitted,

Dated: October 8, 2018                         /s/ Brandon J. Grable
                                               Brandon J. Grable (SBN 24086983)
                                               Attorney for Plaintiffs
                                               1603 Babcock Rd, Suite 118
                                               San Antonio, TX 78229
                                               Phone: (210) 963-5297
                                               brandon@G2.law

                                                  13
Case 3:18-cv-00298 Document 1 Filed 10/09/18 Page 14 of 14




                          /s/ Solomon M. Radner
                          Solomon M. Radner (pro hac vice to be applied for)
                          EXCOLO LAW, PLLC
                          Attorney for Plaintiffs
                          26700 Lahser Road, Suite 401
                          Southfield, MI 48033
                          (248) 291-9712
                          sradner@excololaw.com

                          /s/ Conrad J. Benedetto
                          Conrad J. Benedetto, Esquire (pro hac vice to be applied for)
                          Law Offices of Conrad J. Benedetto
                          Attorney for Plaintiffs
                          1233 Haddonfield Berlin Rd, Suite 1
                          Voorhees, NJ 08043
                          Phone: (856) 500-2727
                          cjbenedetto@benedettolaw.com




                            14
